 

Exhibit 10.1 

 

 



 

ASSET PURCHASE AGREEMENT

 

by and between

 

The Original Sprout, LLC,

 

Each of the Individual Members of Original Sprout, LLC,

 

and

 

Kahnalytics, Inc.,

 

Dated: OCTOBER 18, 2017

  

 



 

   

 

 

TABLE OF CONTENTS

 

  Page     Article I. DEFINITIONS 1     Article II. PURCHASE AND SALE 6    
Article III. CLOSING 13     Article IV. REPRESENTATIONS AND WARRANTIES OF SELLER
14     Article V. REPRESENTATIONS AND WARRANTIES OF BUYER 21     Article VI.
COVENANTS 23     Article VII. CONDITIONS TO CLOSING 26     Article VIII.
INDEMNIFICATION 29     Article IX. TERMINATION 33     Article X. MISCELLANEOUS
34

 

 -i- 

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this "Agreement") is entered into on October 18,
2017 (the "Effective Date"), by and between The Original Sprout, LLC, a
California limited liability company ("Seller" or "Company"), Inga Tritt and
William Pritchett, each an individual member of the Company (individually
hereinafter referred to as "Owner" or collectively as “Owners”), and
Kahnalytics, Inc., a California corporation, ("Buyer"), and wholly-owned
subsidiary of Concierge Technologies, Inc. (“Concierge”), a Nevada corporation.
Seller and Buyer may collectively be referred to herein as the "Parties" or
individually as "Party".

 

RECITALS

 

WHEREAS, this Agreement contemplates, among other things, a transaction in
which, subject to the terms and conditions of this Agreement, Buyer will
purchase the Company's Purchased Assets as described in Section 2.01, free and
clear of all liens, encumbrances, or claims, except for Permitted Encumbrances,
in return for the consideration set forth in this Agreement (the “Transaction”);

 

WHEREAS, the Company specializes in the manufacture and sale of organic,
non-toxic, all natural hair care, bath, skin and styling products;

 

WHEREAS, the Company's Owners deem it advisable and in the best interests of the
Company that the Parties consummate the Transaction, upon the terms and subject
to the conditions provided for herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, and intending to be legally bound, the Parties agree as
follows.

 

Article I.

DEFINITIONS

 

The following terms have the meanings specified or referred to in this Article
I:

 

"Accounts Receivable" has the meaning set forth in Section 2.01(a).

 

"Affiliate" of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term "control" (including the terms
"controlled by" and "under common control with") means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

"Agreement" means this Asset Purchase Agreement

 

"Assigned Contracts" has the meaning set forth in Section 2.01(c).

 

"Assumed Liabilities" has the meaning set forth in Section 2.03.

 

   

 

 

“Back Order” shall mean a validly existing sales order designated for immediate
delivery which is unable to be fulfilled at or prior to the Closing Date. The
value of a Back Order will be calculated by subtracting the cost of goods sold
from the selling price and adding the result to accounts receivable.

 

"Benefit Plan" has the meaning set forth in Section 4.17(a).

 

"Bill of Sale" has the meaning set forth in Section 3.02(a)(i).

 

"Books and Records" has the meaning set forth in Section 2.01(i).

 

"Business" means the manufacture and sale of organic, non-toxic, all natural
hair care, bath, skin and styling products as conducted and engaged in by the
Company as of the Effective Date.

 

"Business Day" means any day except Saturday, Sunday or any other day on which
commercial banks located in the State of California are authorized or required
by Law to be closed for business.

 

"Buyer" means Kahnalytics, Inc., a California corporation.

 

"Buyer Closing Certificate" has the meaning set forth in Section 7.03(d).

 

"Closing" has the meaning set forth in Section 3.01.

 

"Closing Date" has the meaning set forth in Section 3.01.

 

"Code" means the Internal Revenue Code of 1986, as amended.

 

“Concierge” means Concierge Technologies, Inc., a Nevada corporation.

 

"Confidentiality Agreement" means the Mutual Non-Disclosure Agreement, dated as
of May 1, 2017, by and between Concierge and Seller.

 

"Contracts" means all legally binding written contracts, including, but not
limited to, distributor agreements, manufacturing, and packaging agreements,
leases, mortgages, licenses, instruments, notes, commitments, undertakings,
indentures and other agreements.

 

"Delinquent A/R" means the Delinquent Accounts Receivable listed on Section
2.01(a)(i) of the Disclosure Schedules.

 

"Direct Claim" has the meaning set forth in Section 8.05(c).

 

"Disclosure Schedules" means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

 

"Dollars or $" means the lawful currency of the United States.

 

"Effective Date" means October 18, 2017.

 

 2 

 

 

"Employees" means those Persons employed by Seller who worked for the Company
immediately prior to the Closing.

 

"Encumbrance" means any lien, pledge, mortgage, deed of trust, security
interest, charge, claim, easement, encroachment or other similar encumbrance.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“Escrow Funds” has the meaning set forth in Section 2.06(a)(i).

 

"Excluded Assets" has the meaning set forth in Section 2.02.

 

"FDA" means the United States Food and Drug Administration.

 

"Financial Statements" has the meaning set forth in Section 4.05.

 

"Governmental Authority" means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction, including, but not limited to, the FDA.

 

"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

"Indemnified Party" has the meaning set forth in Section 8.04.

 

"Indemnifying Party" has the meaning set forth in Section 8.04.

 

"Intellectual Property" means any and all of the following in any jurisdiction
throughout the world: (i) trademarks, service marks, trade dress, trade names,
brands, slogans, logos, Internet domain names, and corporate names, all
translations, adaptations, derivations, and combinations of the foregoing, and
all applications, registrations, and renewals in connection therewith, together
with all of the goodwill associated with the foregoing, (ii) copyrights and
works of authorship (whether or not copyrightable), and moral rights, and all
applications, registrations, and renewals, (iii) computer software (including
source code and object code, data, databases and documentation thereof), (iv)
trade secrets and other confidential or proprietary information, know-how,
processes, formulations, methods and techniques, research and development
information, industry analyses, drawings, specifications, designs, plans,
proposals, industrial models, technical data, financial and accounting data,
business and marketing plans and customer and supplier lists and related
information; (v) patents (including all reissues, divisionals, provisionals,
continuations and continuations-in-part, re-examinations, renewals,
substitutions and extensions thereof), patent applications, and other patent
rights and any other Governmental Authority-issued indicia of invention
ownership (including inventor's certificates, petty patents and patent utility
models); (vi) copies and tangible embodiments of any of the foregoing, in
whatever form or medium; and (vii) all other intellectual property and
industrial property rights and assets, and all rights, interests and protections
that are associated with, similar to, or required for the exercise of, any of
the foregoing.

 

 3 

 

 

"Intellectual Property Agreements" means all licenses, sublicenses and other
agreements by or through which other Persons grant Seller or Seller grants any
other Persons any exclusive or non-exclusive rights or interests in or to any
Intellectual Property that is used in connection with the Business.

 

"Intellectual Property Assets" means all Intellectual Property that is owned by
Seller and used in connection with the Business, including the Intellectual
Property Registrations set forth on Section 4.12(a) of the Disclosure Schedules.

 

"Intellectual Property Registrations" means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including any product or facility registered or required to be
registered with the FDA, registered trademarks, domain names, and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

 

"Inventory" has the meaning set forth in Section 2.01(b).

 

“Inventory Adjustment” has the meaning set forth in Section 2.05(a).

 

"Knowledge of Seller" means the actual and constructive knowledge of Inga Tritt
and William Pritchett and the officers and managers of Seller and such knowledge
as a similarly situated individual would be expected to have upon reasonable
inquiry.

 

"Law" means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

"Leases" has the meaning set forth in Section 4.11(a).

 

"Losses" means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable attorneys' fees and fees of experts.

 

"Material Adverse Effect" means any event, occurrence, fact, condition or change
that is materially adverse to (a) the Business, business prospects, results of
operations, financial condition or assets of the Company, taken as a whole, or
(b) the ability of Seller to consummate the transactions contemplated hereby;
provided, however, that "Material Adverse Effect" shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) general economic or political conditions; (ii) conditions
generally affecting the industries in which the Company operates; (iii) any
action required or permitted by this Agreement or any action taken (or omitted
to be taken) with the written consent of or at the written request of Buyer;
(iv) any changes in applicable Laws or accounting rules; (v) the announcement,
pendency or completion of the transactions contemplated by this Agreement,
including losses or threatened losses of employees, customers, suppliers,
distributors or others having relationships with the Seller, the Company, and
the Business.

 

"Material Contracts" has the meaning set forth in Section 4.08(a).

 

 4 

 

 

"Mislabeled Packaging" means any bag, container, labeling, or packaging for any
product or item of Inventory of the Company that is missing required information
or includes incorrect information.

 

"Ordinary Course of Business" means the usual and customary operation of the
Company consistent with past custom and practice.

 

"Owner" and “Owners” means Inga Tritt and William Pritchett, as sole members of
Company.

 

"Payment Schedule" has the meaning set forth in Section 2.05.

 

"Permits" means all permits, licenses, franchises, approvals, authorizations and
consents required to be obtained from Governmental Authorities as set forth in
Section 2.01(f).

 

"Permitted Encumbrances" means (a) trade accounts payable, provided that such
payables are current within the payment terms offered by the vendor and incurred
in the Ordinary Course of Business; and (b) Encumbrances as set forth in Section
4.09 (a) of the Disclosure Schedules.

 

"Person" means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

"Purchase Price" has the meaning set forth in Section 2.05.

 

"Purchase Price Adjustment" has the meaning set forth in Section 2.05(a)(iii).

 

"Purchased Assets" has the meaning set forth in Section 2.01.

 

“Promissory Note” has the meaning set forth in Section 2.06(a)(ii).

 

"Representative" means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

 

"Retained Liabilities" has the meaning set forth in Section 2.04.

 

"Seller" means The Original Sprout, LLC

 

"Seller Closing Certificate" has the meaning set forth in Section 7.02(d).

 

"Slow Moving Inventory" means any items included or includable as Inventory (as
defined in in Section 2.01(b) below) that have sold less than the current on
hand quantity in the immediately preceding 12 month period, except for the items
listed on Section 2.01(b)(i) of the Disclosure Schedules.

 

"Tangible Personal Property" has the meaning set forth in Section 2.01(e).

 

"Taxes" means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

 

 5 

 

 

"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document required to be filed with
respect to Taxes, including any schedule or attachment thereto, and including
any amendment thereof.

 

"Third Party Claim" has the meaning set forth in Section 8.05(a).

 

“TNWC” has the meaning set forth in Section 2.05(a)(i).

 

"Transaction Documents" means this Agreement, the Bill of Sale, Non-Competition
Agreement, Promissory Note, and the other agreements, instruments and documents
required to be delivered at the Closing.

 

"Transferred Employees" has the meaning set forth in Section 6.05

 

“Working Capital Adjustment” has the meaning set forth in Section 2.05.

 

“Work in Progress Order” is a valid open order which: (i) has either been
manufactured and packaged and is in the process of being shipped; or (ii) is a
Back Order not yet able to be fulfilled due to product shortage, and has not
been invoiced on the date of Closing.

 

Article II.

PURCHASE AND SALE

 

2.01       Purchase and Sale of Assets. Subject to the terms and conditions set
forth herein, at the Closing, Seller shall sell, assign, transfer, convey and
deliver to Buyer, and Buyer shall purchase from Seller, free and clear of all
liens, encumbrances, or claims, except for Permitted Encumbrances, all of
Seller's right, title and interest in, to and under all assets, properties and
rights of Seller, other than Excluded Assets that relate to the Business
(collectively, the "Purchased Assets") including, but not limited to:

 

(a)          all accounts and accounts receivable of the Company ("Accounts
Receivable") as set forth in Section 2.01(a) of the Disclosure Schedules,
including delinquent Accounts Receivable (“Delinquent A/R”) as set forth in
Section 2.01(a)(i) of the Disclosure Schedule, provided that Section 2.01(a) of
the Disclosure Schedules shall be updated immediately prior to the Closing;

 

(b)          all inventory, finished goods, raw materials, components,
packaging, supplies, parts, racking, as set forth in Section 2.01(b) of the
Disclosure Schedules, Slow Moving Inventory as set forth in Section 2.01(b)(i)
of the Disclosure Schedules, and other inventories of the Company, excluding any
Mislabeled Packaging that remains after the receipt by Buyer of properly labeled
replacement packaging ("Inventory");

 

 6 

 

  

(c)          all Contracts set forth on Section 2.01(c) of the Disclosure
Schedules, the Leases set forth on Section 4.11(a) of the Disclosure Schedules
and the Intellectual Property Agreements set forth on Section 4.12(a) of the
Disclosure Schedules (collectively, the "Assigned Contracts");

 

(d)          all Intellectual Property Assets;

 

(e)          all furniture, fixtures, equipment, equipment leases, supplies and
other tangible personal property of the Company listed on Section 2.01(e) of the
Disclosure Schedules (the "Tangible Personal Property");

 

(f)           all Permits, including those listed on Section 2.01(f) of the
Disclosure Schedules, but only to the extent transferrable;

 

(g)          all customer deposits, prepaid expenses, credits, advance payments,
security, charges, sums and fees;

 

(h)          all of Seller's rights under warranties, indemnities and all
similar rights against third parties to the extent related to any Purchased
Assets;

 

(i)           originals, or where not available, copies, of all books and
records, including books of account, ledgers and general, financial and
accounting records, machinery and equipment maintenance files, customer lists,
customer purchasing histories, price lists, discount schedules, distribution
lists, supplier lists, vendor lists, product SKU’s and descriptions, production
data, quality control records and procedures, customer complaints and inquiry
files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records,
strategic plans, internal financial statements and marketing and promotional
surveys, material and research, that relate to the Business or the Purchased
Assets, other than books and records set forth in Section 2.02(d) ("Books and
Records");

 

(j)           all goodwill associated with any of the Purchased Assets,
including, but not limited to, the use of Inga Tritt’s name, image, and likeness
on all existing products and brand development or marketing materials. The
Parties agree that Buyer is free to use Tritt’s name and likeness on products
that were acquired in the Closing. If Buyer develops any new products, which
were not acquired in this Agreement and which were developed after the Closing
thereof, the Company shall obtain the written consent of Tritt prior to
utilizing her name, image, likeness, face, voice or other attributes, including
but not limited to, the professional reputation and image of Tritt; and,

 

(k)          all of the Company's websites, including the Company's retail
website, domain names, phone and fax numbers, and e-mail addresses listed on
Section 2.01(k) of the Disclosure Schedules (the "Intangible Personal
Property").

 

2.02       Excluded Assets. The following assets and properties shall be
excluded from the Purchased Assets (the "Excluded Assets"):

 

(a)          bank accounts, bank deposits, cash and cash equivalents, and
securities of Seller at Closing;

 

 7 

 

  

(b)          the individual and personal property specifically set forth on
Section 2.02(b) of the Disclosure Schedules;

 

(c)          the corporate seals, organizational documents, minute books, stock
books, Tax Returns, or other records having to do with the corporate
organization of Seller, all employee-related or employee benefit-related files
or records, other than personnel files of Transferred Service Providers, and any
other books and records which Seller is prohibited from disclosing or
transferring to Buyer under applicable Law and is required by applicable Law to
retain;

 

(d)          all insurance policies of Seller and all rights to applicable
claims and proceeds thereunder;

 

(e)          all Benefit Plans and trusts or other assets attributable thereto;

 

(f)           all Tax assets (including duty and Tax refunds and prepayments) of
Seller;

 

(g)          any Mislabeled Packaging that remains after the receipt by Buyer of
properly labeled replacement packaging;

 

(h)          the rights, if any, which accrue or will accrue to Seller under the
Transaction Documents; and

 

(i)           Expected returns or refunds of payment to the Company specifically
set forth on Section 2.02(i) of the Disclosure Schedules, that will be paid
directly to Seller at Closing by such party, or if such expected returns or
refunds are received by Buyer, shall be forwarded outright to Seller within five
business (5) days after such funds have been received and cleared.

 

2.03       Assumed Liabilities. Subject to the terms and conditions set forth
herein, Buyer shall assume and agree to pay, perform and discharge when due any
and all liabilities and obligations of the Company when due resulting from the
operation of the Company after the Closing Date (collectively, “Assumed
Liabilities”). Assumed Liabilities shall include, but are not limited to:

 

(a)          all trade accounts payable of Seller for inventory to third parties
incurred in the Ordinary Course of Business that exist as of the Closing Date
and remain unpaid as of the Closing Date. Seller shall pay all trade accounts
payable for inventory within three days prior to Closing, unless set forth on
Section 2.03(a) of the Disclosure Schedules, which shall be updated immediately
prior to Closing, and must be expressly agreed to be assumed by Buyer;

 

(b)          all liabilities and obligations arising under or relating to the
Assigned Contracts but only to the extent that such liabilities thereunder arise
after and are required to be performed after the Closing Date, were incurred in
the ordinary course of business and do not relate to any failure to perform,
improper performance, warranty or other breach, default or violation by the
Seller on or prior to the Closing Date;

 

(c)          all liabilities and obligations for (i) Taxes relating to the
Business, the Purchased Assets or the Assumed Liabilities for any taxable period
commencing after the Closing Date. For the sake of clarity, Seller shall be
responsible for all Taxes relating to the Business and the Purchased Assets
prior to, and including the Closing Date, and Buyer shall be responsible for
Taxes resulting from the operation of the Business after the Closing Date;

 

 8 

 

  

(d)          all liabilities and obligations of Seller set forth on Section
2.03(d) of the Disclosure Schedules, which are expressly agreed to be assumed by
Buyer;

 

2.04       Retained Liabilities. The Parties agree that, except for the Assumed
Liabilities, Seller shall retain and satisfy when due all liabilities of any
kind of Seller, the Company or transactions of the Business resulting from any
occurrence or set of circumstances or act or omission of Seller, Owners or
employees existing prior to or as of the Closing Date ("Retained Liabilities").
Retained Liabilities shall include, but are not limited to:

 

(a)          any liabilities or obligations relating to or arising out of the
Excluded Assets, and any liabilities or obligations relating to or arising from
the operation of the Company and Business including, utility bills, insurance
premiums, accounts payable to vendors, commissions and compensation payable to
employees, agents, contractors, or distributors, unpaid invoices

 

(b)          any liabilities or obligations for (i) Taxes relating to the
Company or the Company’s transaction of Business, the Purchased Assets or the
Assumed Liabilities for any taxable period ending on or prior to the Closing
Date and (ii) any other Taxes of Seller or Owner for any taxable period prior to
the Closing Date, including, but not limited to, payroll, income, sales and
other taxes;

 

(c)          any liabilities or obligations of Seller relating to or arising out
of (i) the employment, or termination of employment, of any Employee prior to
the Closing, or (ii) workers' compensation claims of any Employee which relate
to events occurring prior to the Closing Date;

 

(d)          any liabilities or obligations of Seller arising or incurred in
connection with the negotiation, preparation, investigation and performance of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, including, without limitation, fees and
expenses of counsel, accountants, consultants, business brokers, advisers and
others;

 

(e)          any liabilities and obligations for any credit card, or other
interest bearing or borrowing, or other liabilities of the Company;

 

(f)           any liabilities and obligations of Seller set forth on Section
2.04(f) of the Disclosure Schedules;

 

(g)          any environmental claims or liabilities, to the extent arising out
of or relating to facts, circumstances or conditions existing on or prior to the
Closing Date or otherwise to the extent arising out of any actions or omissions
of Seller

 

(h)          any recall, design defect, refunds or similar claims of any
products manufactured or sold or any service performed by Seller; and

 

 9 

 

  

(i)           any product liability or similar claim for injury to a person or
property which arises out of or is based upon any express or implied
representation, warranty, agreement or guaranty made by Seller, or by reason of
the improper performance or malfunctioning of a product, improper design or
manufacture, failure to adequately package, label or warn of hazards or other
related product defects of any products at any time manufactured or sold or any
service performed by Seller

 

2.05       Purchase Price. Subject to the adjustments pursuant to subsections
(a)-(e) below, the maximum purchase price payable by Buyer for the Purchased
Assets shall be up to $3,619,495 (the "Purchase Price"), to be paid pursuant to
the "Payment Schedule" as set forth in Section 2.06 below.

 

a)            Adjustments to the Purchase Price. The Purchase Price shall be
subject to the following adjustments:

 

(i)          Working Capital Adjustment. The Purchase Price includes an estimate
of $762,502 in normal Transferred Net Working Capital (“TNWC”), calculated as
the aggregate amount of all current assets, excluding cash on hand, minus
current liabilities, free and clear of all Encumbrances, with the total current
assets estimated to consist of the following line items:

 

1)accounts receivables - $224,534,

 

2)customer deposits - $9,400,

 

3)inventory- finished products - $255,634,

 

4)inventory- components - $271,200, and

 

5)fixed assets- $1,734.

 

(collectively, items 1-5 above are the estimated “TNWC Assets”), and at the
Closing the initial Purchase Price payment shall be adjusted downward on a
dollar-for-dollar basis to reflect the actual TNWC Assets to be acquired by
Buyer if it differs from the estimated TNWC Assets.

 

Sellers shall:

 

(1)Disclose to Buyer an estimate of the total TNWC Assets, as defined above,
immediately prior to the Closing;

 

(2)If the actual TNWC Assets are equal to or greater than the estimated TNWC
Assets at Closing, as provided pursuant to Section 2.05(a)(i)(1), the Sellers
shall retain the necessary amount of accounts receivable in order to convey only
$762,502 of TNWC Assets to Buyer at Closing.

 

(3)To the extent that the actual TNWC Assets are less than the estimated TNWC
Assets at Closing, the Initial Payment shall be adjusted downward, but shall not
be adjusted upwards under any circumstances.

 

 10 

 

  

At least 5 Business Days prior to the Closing Date, the Sellers shall deliver to
the Buyer a good faith written estimate (proforma) of the TNWC Assets of the
Company as at the Closing Date based on the financial information then available
to the Sellers. The portion of the Purchase Price payable on the Closing Date
shall be adjusted downward based on the estimated TNWC Assets as at the Closing
Date. The Buyer retains the right to recalculate the actual TNWC Assets
transferred to Buyer at Closing within 90 days from the Closing Date and any
further adjustments required to be made, as agreed upon by both Buyer and
Seller, shall be refunded to the Buyer in the event of a deficit (by offsetting
the Second Payment), within 30 days of the determination of the actual TNWC
Assets transferred to Buyer. In the event that an adjustment is called for by
Buyer and cannot be agreed upon by Buyer and Seller, the parties shall retain a
neutral third party with the necessary expertise to make the adjustment
determination. If the parties do not agree on a neutral third party or the
determination made, the Parties shall seek resolution through binding mediation
in Orange County, California.

 

(ii)         Inventory Adjustment. The Inventory used in the TNWC calculation
shall only include inventory acquired within six months of the Closing Date,
unless accepted by the Company as an appropriate inclusion in inventory (the
“Current Inventory”). All inventory not included in the TNWC calculation shall
be conveyed to Buyer at a price of $1 for all such inventory.

 

(iii)       Purchase Price Adjustment. The Second Payment shall not be more than
$1,250,000. The Second Payment shall be subject to a reduction if the accounts
receivable set forth in the TNWC at Closing are or become uncollectable at or
prior to the 6 month anniversary of the Closing, then the Second Payment shall
be adjusted downwards in the amount of uncollectable accounts receivable which
were included in the TNWC at Closing, on condition that Buyer uses commercially
reasonable efforts to collect the accounts receivable;

 

(iv)        Work in Progress. A Work in Progress Order staged for shipping as of
the Closing shall be accounted for as follows: all consideration owed shall be
added to accounts receivable and all inventory promised shall be deducted from
inventory-finished products. All consideration not received and inventory not
delivered prior to the 6 month anniversary of the Closing shall lead to an
adjustment in the Second Payment as set forth in Section 2.06(c), such that the
Purchase Price reflects the actual resolution of the Work in Progress Orders as
if they had been resolved as of Closing.

 

2.06       Payment Schedule of Purchase Price. Buyer shall pay the Purchase
Price to Seller pursuant to the following Payment Schedule:

 

(a)          On the Closing Date, Buyer shall:

 

(i)           place an aggregate $1,250,000 into the escrow account of Horwitz +
Armstrong, a Professional Law Corporation, for distribution in accordance with
Section 2.06(c) (the “Escrow Funds”),

 

 11 

 

  

(ii)         shall execute a promissory note evidencing indebtedness to Seller
related to the Final Payment, subject to the adjustments described herein, which
shall be unsecured and guaranteed by Concierge (the “Promissory Note”); and

 

(iii)        pay by wire transfer an additional $1,119,495, subject to any
reduction applicable in Section 2.05 (the “Initial Payment”), to the parties set
forth below pursuant to instructions provided by each party, as follows:

 

(1)Approximately $600,000 of the Initial Payment to Community Bank to satisfy
the outstanding balance owed pursuant to that certain Business Loan Agreement,
dated June 26, 2014;

 

(2)Approximately $300,000 of the Initial Payment to Packaging on Demand (“POD”)
in exchange for the release and discharge of all obligations and liabilities
owed under that certain Promissory Note, dated April 14, 2015; and,

 

(3)The balance of the Initial Payment, which is subject to downward adjustment
pursuant to Section 2.05(a)), less any agreed upon amounts or liabilities paid
by Seller related to the Bulk Sales compliance set forth in Section 6.10, shall
be distributed to Seller.

 

(b)          On the 1 month anniversary date of the Closing and continuing for
an aggregate 12 successive months thereafter, Buyer shall pay to Seller
$7,500.00 per month (the “Monthly Installments”);

 

(c)          Within the 10 days following the 6 month anniversary date of the
Closing, Buyer shall instruct the Escrow agent to release and distribute the
Escrow Funds, which shall be subject to the Purchase Price Adjustment as set
forth in Section 2.05(a), to Seller, by wire transfer (the “Second Payment”).

 

(d)          Within 5 days after January 1, 2019, Buyer shall pay to Seller up
to $1,250,000 (the “Final Payment”), which shall be reduced by the actual amount
of Monthly Installments paid to Seller pursuant to Section 2.06(b).

 

(i)          Until the Final Payment has been fully paid according to the
Payment Schedule set forth above, the Final Payment shall remain subject to
reduction to satisfy any indemnity obligation of Seller and Owner pursuant to
Article VIII. In the case of any such offset, the principal balance under Final
Payment shall be reduced by the offset amount and shall be effective as of the
Closing Date.

 

(e)          Payment Instructions. The Parties agree that Seller, through a
written instruction signed by both Inga Tritt and William Pritchett, may assign
payment of any part of the Purchase Price to any person or entity.

 

 12 

 

  

2.07       Allocation of Purchase Price. The Parties and their respective
Affiliates shall report and file all Tax Returns (including, but not limited to
Internal Revenue Service Form 8594) consistent with the allocation set forth on
Section 2.07 of the Disclosure Schedules. The Parties agree that this allocation
was arrived at by arm's length negotiation between them and that no Party will
take a position on any income tax return, before any Governmental Authority,
that is inconsistent with such allocation without the prior written consent of
the other Parties. The Parties further agree that, to the extent required, each
of them will properly prepare and timely file Form 8594 in accordance with
Section 2.07 of the Disclosure Schedules and Section 1060 of the Code.

 

Article III.

CLOSING

 

3.01       Closing. The closing of the purchase and sale of the Purchased Assets
(the "Closing") shall take place at the offices of Horwitz + Armstrong, a
Professional Law Corporation, 14 Orchard, Suite 200, Lake Forest, CA 92630, or
such other place, or by remote communication, as agreed to by the Parties, and
shall commence no earlier than November 18, 2017 and no later than: (i) 10:00 am
U.S. Pacific Standard Time on the 7th Business Day (or such other day as the
Parties shall agree) following the satisfaction or waiver of the conditions set
forth in Article III and Article VII, or (ii) December 31, 2017, whichever is
sooner. All transactions contemplated herein to occur on and as of the Closing
Date shall be deemed to have occurred simultaneously and to be effective as of
the close of business the Closing Date. The date on which the Closing actually
occurs is referred to as the "Closing Date".

 

3.02       Closing Deliverables.

 

(a)          At the Closing, Seller shall deliver to Buyer the following:

 

(i)          a bill of sale in the form of Exhibit A hereto (the "Bill of Sale")
and duly executed by Seller, transferring the Purchased Assets to Buyer;

 

(ii)         a non-competition agreement duly executed by Seller and each Owner
with respect to Buyer and the Business with at least a five (5) year term from
the Closing Date in the form of Exhibit B hereto (the "Non-Competition
Agreement"), which shall specifically acknowledge the importance of Owner’s name
and likeness and set forth the business activities that shall be considered a
non-competing or permitted activity;

 

(iii)        Removed and reserved.

 

(iv)        the Seller's Closing Certificate;

 

(v)         the certificates of the Secretary or Assistant Secretary of Seller
required by Section 7.02(e) and Section 7.02(f);

 

(vi)        a good standing certificate for Seller, issued by the California
Secretary of State; and

 

 13 

 

  

(vii)       such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

 

(b)          At the Closing, Buyer shall deliver to Seller the following:

 

(i)          the Initial Payment, pursuant to the Payment Schedule as described
in Section 2.05 and 2.06;

 

(ii)         the Promissory Note;

 

(iii)        the Buyer's Closing Certificate; and;

 

(iv)        the certificates of the Secretary or Assistant Secretary of Buyer
required by Section 7.03(e) and Section 7.03(f)

 

Article IV.

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Schedules, Seller and Owner jointly and
severally represent and warrant to Buyer that, to Knowledge of Seller, the
statements contained in this Article IV are true and correct as of the date
hereof.

 

4.01       Organization and Qualification of Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of California, and has all necessary corporate power and
authority to own, operate the assets now owned, operated or leased by it and to
carry on the Business as currently conducted. Section 4.01 of the Disclosure
Schedules sets forth each jurisdiction in which Seller is licensed or qualified
to do business, and Seller is duly licensed or qualified to do business and is
in good standing in each jurisdiction in which the ownership of the Purchased
Assets or the operation of the Business as currently conducted makes such
licensing or qualification necessary.

 

4.02       Authority of Seller. Seller has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller, and (assuming due authorization, execution and
delivery by Buyer) this Agreement constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws affecting creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). When each other Transaction Document to
which Seller is or will be a party has been duly executed and delivered by
Seller (assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Seller enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

 14 

 

  

4.03       Ownership by Owner. Seller has two members: Inga Tritt and William
Pritchett, with each owning fifty percent (50%) of Seller’s membership
units/interests. No other person holds any claim of any nature to any ownership
or right to acquire ownership of the capital stock of Seller.

 

4.04       No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
articles of organization or Amended and Restated Operating Agreement of Seller;
(b) result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller, the Business or the Purchased Assets; or (c) except
as set forth in Section 4.04 of the Disclosure Schedules, require the consent,
notice or other action by any Person under, conflict with, result in a violation
or breach of, constitute a default under or result in the acceleration of any
Material Contract. Except as set forth in Section 4.04 of the Disclosure
Schedules, no consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby.

 

4.05       Financial Statements. Financial statements of the Company consisting
of the Company’s (i) balance sheets in each of the years from 2015 to 2017, (ii)
income statements in each of the years from 2015 to 2017, (iii) tax returns of
the years of from 2014 to 2016, (iv) monthly income statements for the year
2017, (v) general ledger information for the period between January 1, 2016,
through the Closing, (vi) bank and reconciliation statements for 2015, 2016, and
through July 1, 2017, (vii) current accounts receivable and accounts payable
aging reports as of the Closing Date, (viii) sales tax returns for the years
2014 to 2017, (ix) sales report of Seller's Customers for the year of 2015, 2016
and for the period between January 1, 2017 through the Closing, and (x) quarter
contribution return and report of wages filed with the State of California
Employment Development Department (Form DE 9) (collectively referred to herein
as the "Financial Statements"). Except as set forth on Section 4.05 of the
Disclosure Schedules, the Financial Statements as delivered to Buyer fairly
present the financial condition of the Company and Business as of the respective
dates they were prepared, and the results of the operations of the Business for
the periods indicated.

 

4.06       Undisclosed Liabilities. Seller has no Liabilities with respect to
the Company and the Company transacting Business, except (a) those which are
adequately reflected in the Financial Statements, and (b) those which have been
incurred in the Ordinary Course of Business and which are not, individually or
in the aggregate, material in amount since January 1, 2015. All liabilities not
specifically excluded or assumed in this Agreement, which arose prior to Closing
or resulted after Closing with regards to an event or occurrence before Closing,
are solely the responsibility of Seller.

 

 15 

 

  

4.07       Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by this Agreement, or as set forth on Section 4.07 of the
Disclosure Schedules, since January 1, 2016, through the Effective Date, Seller
has operated the Company and transacted Business in the Ordinary Course of
Business in all material respects and there has not been, with respect to the
Business, any:

 

(a)          event, occurrence or development that has had a Material Adverse
Effect;

 

(b)          revocation or other loss of any Permit or Intellectual Property
Registration issued by a Governmental Authority;

 

(c)          incurrence of any indebtedness for borrowed money in connection
with the Company and transaction of the Business, except customary trade
payables and obligations incurred in the Ordinary Course of Business;

 

(d)          sale or other disposition of any of the Purchased Assets except for
the sale of Inventory in the Ordinary Course of Business;

 

(e)          cancellation of any debts or claims or amendment, termination or
waiver of any rights constituting Purchased Assets;

 

(f)           capital expenditures which would constitute an Assumed Liability;

 

(g)          material change in any method of accounting or accounting practice
for the Company, except as disclosed in the notes to the Financial Statements

 

(h)          material change in cash management practices and policies,
practices and procedures with respect to collection of Accounts Receivable,
establishment of reserves for uncollectible Accounts Receivable, accrual of
Accounts Receivable, inventory control, prepayment of expenses, payment of trade
accounts payable, accrual of other expenses, deferral of revenue and acceptance
of customer deposits;

 

(i)           imposition of any Encumbrance upon any of the Purchased Assets,
except for Permitted Encumbrances;

 

(j)           increase in the compensation of any Employees, other than as
provided for in any written agreements or in the Ordinary Course of Business;

 

(k)          any loan to (or forgiveness of any loan to), or entry into any
other transaction with, any current or former directors, managers, officers or
employees of the Company;

 

(l)           adoption, termination, amendment or modification of any Benefit
Plan, the effect of which in the aggregate would increase the obligations of
Seller by more than five percent (5%) of its existing annual obligations to such
plans;

 

 16 

 

  

(m)         adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

 

(n)          purchase or other acquisition of any property or asset that
constitutes a Purchased Asset in an aggregate amount exceeding $10,000, except
for purchases of Inventory or supplies in the Ordinary Course of Business; or

 

(o)          any agreement to do any of the foregoing, or any action or omission
that would result in any of the foregoing.

 

4.08       Material Contracts.

 

(a)          Section 4.08(a) of the Disclosure Schedules lists each of the
following Contracts (x) by which any of the Purchased Assets are bound or
affected or (y) to which Seller is a party or by which Seller or Owner is bound
in connection with the Company or the Purchased Assets (together with all Leases
listed in Section 4.11(a) of the Disclosure Schedules and all Intellectual
Property Agreements listed in Section 4.12(a) of the Disclosure Schedules,
collectively, the "Material Contracts"):

 

(i)          all Contracts with vendors, suppliers, distributors, sales brokers,
manufacturers, consultants, service providers, employees and independent
contractors;

 

(ii)         all Contracts involving aggregate consideration in excess of
$5,000;

 

(iii)        all Contracts that relate to the sale of any of the Purchased
Assets, other than in the Ordinary Course of Business, for consideration in
excess of $5,000;

 

(iv)        all Contracts that relate to the acquisition of any business, a
material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise);

 

(v)         except for agreements relating to trade receivables, all Contracts
relating to indebtedness (including, without limitation, guarantees);

 

(vi)        all Contracts between or among the Seller on the one hand and any
Affiliate of Seller on the other hand;

 

(vii)       all collective bargaining agreements or Contracts with any labor
organization, union or association.

 

(b)          Each Material Contract is valid and binding on Seller in accordance
with its terms and is in full force and effect. To the Knowledge of Seller, none
of the parties thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract. Except as set forth on Section
4.08(b) of the Disclosure Schedules, no event or circumstance has occurred that,
with notice or lapse of time or both, would constitute an event of default under
any Material Contract or result in a termination thereof or would cause or
permit the acceleration or other changes of any right or obligation or the loss
of any benefit under any Material Contract.

 

 17 

 

  

4.09       Title to Purchased Assets. Except as set forth in Section 4.09 of the
Disclosure Schedules, Seller has good and valid title to, or a valid leasehold
interest in, all the Purchased Assets, free and clear of Encumbrances except for
Permitted Encumbrances set forth in Section 4.09(a) of the Disclosure Schedules.

 

4.10       Sufficiency of Assets. The Purchased Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as conducted prior to the Closing and constitute all of the rights,
property and assets necessary to conduct the Business as currently conducted.
All tangible personal property comprising the Purchased Assets has been
adequately maintained and is in good operating condition.

 

4.11       Real Property.

 

(a)          Section 4.11(a) of the Disclosure Schedules sets forth all material
real property leased by Seller used in connection with the Business
(collectively, the "Leased Real Property"), and a list, as of the date of this
Agreement, of all leases for each Leased Real Property involving annual payments
of at least $10,000 (collectively, the "Leases").

 

(b)          Except as set forth in Section 4.11(b) of the Disclosure Schedules,
Seller has not received any written notice of existing, pending or threatened
(i) condemnation proceedings affecting the Real Property, or (ii) zoning, fire
or building code violations or other proceedings, or similar matters which would
reasonably be expected to materially and adversely affect the ability to utilize
the Real Property as currently operated. Neither the whole nor any material
portion of any Real Property has been damaged or destroyed by fire or other
casualty.

 

4.12       Intellectual Property.

 

(a)          Section 4.12(a) of the Disclosure Schedules lists (i) all
Intellectual Property Assets, (ii) all Intellectual Property Registrations, and
(iii) all Intellectual Property Agreements. Seller owns or has the right to use
all Intellectual Property Assets and the Intellectual Property licensed to
Seller under the Intellectual Property Agreements, including, but not limited
to, formulations for all products and all processes and know-how related to the
development and manufacturing of products as conducted by the Company.

 

(b)          Except as set forth in Section 4.12(b) of the Disclosures
Schedules: (i) the conduct of the Company and transaction of the Business as
currently conducted does not infringe, misappropriate, dilute or otherwise
violate the Intellectual Property of any Person; and (ii) no Person is
infringing, misappropriating or otherwise violating any Intellectual Property
Assets.

 

4.13       Inventory. All Inventory, whether or not reflected in the Financial
Statements, consists of a quality and quantity usable and salable in the
Ordinary Course of Business, except for obsolete, damaged, defective or Slow
Moving Inventory items that have been written off or written down to fair market
value or for which adequate reserves have been established. All Inventory is
owned by Seller free and clear of all Encumbrances, and no Inventory is held on
a consignment basis. The quantities of each item of Inventory (whether raw
materials, components, work-in-process or finished goods) are not excessive, but
are reasonable in the present circumstances of Seller.

 

 18 

 

  

4.14       Legal Proceedings; Governmental Orders.

 

(a)          Except as set forth in Section 4.14(a) of the Disclosure Schedules,
there have not been within the last three (3) calendar years and there are
currently no actions, suits, claims, investigations or other legal proceedings
pending or, to the Knowledge of Seller, threatened against or by Seller relating
to or affecting the Company, the Business, the Purchased Assets or the Assumed
Liabilities.

 

(b)          Except as set forth in Section 4.14(b) of the Disclosure Schedules,
there are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting the Company or the Purchased Assets
which would have a Material Adverse Effect.

 

4.15       Compliance With Laws; Permits.

 

(a)          Except as set forth in Section 4.15(a) of the Disclosure Schedules,
Seller is in compliance with all Laws applicable to the conduct of the Business
as currently conducted or the ownership and use of the Purchased Assets.

 

(b)          Section 4.15(b) of the Disclosure Schedules contains a complete and
accurate list of all Permits required for Seller to conduct the Business as
currently conducted or for the ownership and use of the Purchased Assets. All
such Permits have been obtained by Seller and are valid and in full force and
effect, and, except as set forth in Section 4.15(b) of the Disclosure Schedules,
all such Permits are transferable upon Closing.

 

4.16       Environmental. Seller has complied in all material respects with and
is currently in compliance with all Laws relating to the environment or worker
safety, and Seller has not received any written notice, report, or information
regarding any liabilities (whether accrued, absolute, contingent, unliquidated,
or otherwise) or any corrective, investigatory, or remedial obligations arising
under such Laws which relate to Seller currently or previously as used by Seller
in the operation of the Company and Business.

 

4.17       Employee Benefit Matters.

 

(a)          Except as set forth in Section 4.17(a) of the Disclosure Schedules
there are no material benefit, retirement, employment, consulting, compensation,
incentive, bonus, membership interest/stock option, appreciation right, phantom
equity, change in control, severance, vacation, paid time off, welfare and
fringe-benefit agreement, plan, policy and program in effect and covering one or
more Employees, former employees of the Company, current or former directors of
the Company or the beneficiaries or dependents of any such Persons, and is
maintained, sponsored, contributed to, or required to be contributed to by
Seller, or under which Seller has any material liability for premiums or
benefits (as listed on Section 4.17(a) of the Disclosure Schedules, each, a
"Benefit Plan").

 

(b)          Except as set forth in Section 4.17(b) of the Disclosure Schedules,
no Benefit Plan: (i) is subject to the minimum funding standards of Section 302
of ERISA or Section 412 of the Code; or (ii) is a "multi-employer plan" (as
defined in Section 3(37) of ERISA).

 

 19 

 

  

(c)          Except as set forth in Section 4.17(c) of the Disclosure Schedules,
no Benefit Plan provides benefits or coverage in the nature of health, life or
disability insurance following retirement or other termination of employment
(other than death benefits when termination occurs upon death).

 

(d)          Except as set forth in Section 4.17(d) of the Disclosure Schedules,
no Benefit Plan exists that could: (i) result in the payment to any Employee,
director or consultant of the Company of any money or other property; or (ii)
accelerate the vesting of or provide any additional rights or benefits
(including funding of compensation or benefits through a trust or otherwise) to
any Employee, director or consultant of the Company, in each case, as a result
of the execution of this Agreement. Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby will result in "excess
parachute payments" within the meaning of Section 280G(b) of the Code.

 

4.18       Employment Matters.

 

(a)          Except as set forth in Section 4.18(a) of the Disclosure Schedules,
Seller is not a party to or bound by any collective bargaining or other
agreement with a union or labor organization representing any of the Employees.
Except as set forth in Section 4.18(a) of the Disclosure Schedules, there has
not been, nor, to the Knowledge of Seller, has there been any threat of, any
strike, slowdown, work stoppage, lockout, concerted refusal to work overtime or
other similar labor activity or dispute affecting Seller or any of the
Employees.

 

(b)          Seller is in compliance with all applicable Laws pertaining to
employment and employment practices to the extent they relate to the Employees,
except to the extent non-compliance would not result in a Material Adverse
Effect.

 

(c)          All employees classified as "exempt" have been properly classified;
Seller does not assume any liability for how Buyer chooses to classify its
employees or independent contractors.

 

(d)          Schedule 4.18(d) of the Disclosure Schedules sets forth a list and
description of services of all individuals who have served as consultants to the
Company. All such persons have been properly classified as consultants under
applicable Laws.

 

(e)          Seller is not aware of any intention on the part of any employee of
Seller, other than Owners, to leave the employment of Buyer during the 6 month
period following the Closing.

 

4.19       Taxes.

 

(a)          Except as set forth in Section 4.19 of the Disclosure Schedules,
Seller has filed (taking into account any valid extensions) all Tax Returns with
respect to the Company and Business required to be filed by Seller and has paid
all Taxes shown thereon as owing. Seller is not currently the beneficiary of any
extension of time within which to file any Tax Return other than extensions of
time to file Tax Returns obtained in the Ordinary Course of Business. No issue
relating to Taxes has been raised by a taxing authority during any pending audit
or examination, and no issue relating to Taxes was raised by a taxing authority
in any completed audit or examination, that reasonably can be expected to recur
in a later taxable period. All Taxes due and owing by Seller relating to the
Business have been paid (whether or not shown on any Tax Return and whether or
not any Tax Return was required). For avoidance of doubt, all Taxes due as a
result of the operation of the Business prior to the Closing Date shall remain
Excluded Liabilities, including but not limited to payroll tax, income, sales or
other tax.

 

 20 

 

  

(b)          Seller is not a "foreign person" as that term is used in Treasury
Regulations Section 1.1445-2.

 

(c)          Except for certain representations related to Taxes in Section
4.16, the representations and warranties set forth in this Section 4.19 are
Seller's sole and exclusive representations and warranties regarding Tax
matters.

 

4.20       Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Seller.

 

4.21       Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedules to this
Agreement or any certificate or other document furnished or to be furnished to
Buyer pursuant to this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained therein, in light of the circumstances in which they are made, not
misleading.

 

4.22       No Other Representations and Warranties. Except for the
representations and warranties contained in this Article IV (including the
related portions of the Disclosure Schedules), neither Seller nor any other
Person has made or makes any other express or implied representation or
warranty, either written or oral, on behalf of Seller, including any
representation or warranty as to the accuracy or completeness of any information
regarding the Company, Business, and the Purchased Assets furnished or made
available to Buyer and its Representatives, or as to the future revenue,
profitability or success of the Business, or any representation or warranty
arising from statute or otherwise under applicable Laws.

 

Article V.

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the Disclosure Schedules, Buyer represents and warrants
to Seller that the statements contained in this Article V are true and correct
as of the date hereof.

 

5.01       Organization and Authority of Buyer. Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
California.

 

 21 

 



 

5.02       Authority of Buyer. Buyer has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Buyer is a party, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of Buyer. This Agreement has been duly executed and
delivered by Buyer, and (assuming due authorization, execution and delivery by
Seller) this Agreement constitutes a legal, valid and binding obligation of
Buyer enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). When each other Transaction Document to which
Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

5.03       No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
certificate of incorporation or by-laws of Buyer; (b) result in a violation or
breach of any provision of any Law or Governmental Order applicable to Buyer; or
(c) except as set forth in Section 5.03 of the Disclosure Schedules, require the
consent, notice or other action by any Person under, conflict with, result in a
violation or breach of, constitute a default under or result in the acceleration
of any agreement to which Buyer is a party, except in the cases of clauses (b)
and (c), where the violation, breach, conflict, default, acceleration or failure
to give notice would not have a material adverse effect on Buyer's ability to
consummate the transactions contemplated hereby. No consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Buyer in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the consummation of the transactions contemplated hereby and thereby, except as
set forth in Section 5.03 of the Disclosure Schedules and such consents,
approvals, Permits, Governmental Orders, declarations, filings or notices which
would not have a Material Adverse Effect on Buyer's ability to consummate the
transactions contemplated hereby and thereby.

 

5.04       Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

 

5.05       Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price, pursuant to the Payment Schedule, and consummate the
transactions contemplated by this Agreement.

 

5.06       Solvency. Immediately after giving effect to the transactions
contemplated hereby, Buyer shall be solvent and shall: (a) be able to pay its
debts as they become due; and (b) have adequate capital to carry on its
business.

 

 22 

 

  

5.07       Legal Proceedings. To Buyer's knowledge, there are no actions, suits,
claims, investigations or other legal proceedings pending or threatened against
or by Buyer or any Affiliate of Buyer that challenge or seek to prevent, enjoin
or otherwise delay the transactions contemplated by this Agreement.

 

Article VI.

COVENANTS

 

6.01       Conduct of Business Prior to the Closing. From the date hereof until
the Closing, except as otherwise provided in this Agreement or consented to in
writing by Buyer (which consent shall not be unreasonably withheld or delayed),
Seller shall (a) conduct the Business in the Ordinary Course of Business; and
(b) use commercially reasonable efforts to maintain and preserve intact its
current Business organization, operations and franchise and to preserve the
rights, franchises, goodwill and relationships of its Employees, customers,
lenders, suppliers, regulators and others having relationships with the Company
and Business. From the date hereof until the Closing Date, except as consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall not take any action that would cause any of the changes,
events or conditions described in Section 4.07 to occur.

 

6.03       Access to Information. From the date hereof until the Closing, Seller
shall (a) afford Buyer and its Representatives reasonable access to and the
right to inspect all of the properties, assets, premises, Books and Records,
Assigned Contracts and other documents and data related to the Business; (b)
furnish Buyer and its Representatives with such financial, operating and other
data and information related to the Business as Buyer or any of its
Representatives may reasonably request; and (c) instruct the Representatives of
Seller to cooperate with Buyer in its investigation of the Business; provided,
however, that any such investigation shall be conducted during normal business
hours upon reasonable advance notice to Seller, under the supervision of
Seller's personnel and in such a manner as not to interfere with the conduct of
the Business or any other businesses of Seller. All requests by Buyer for access
pursuant to this Section 6.03 shall be submitted or directed exclusively to
Seller or Owners, or such other individuals as Seller may designate in writing
from time to time. Notwithstanding anything to the contrary in this Agreement,
Seller shall not be required to disclose any information to Buyer if such
disclosure would, in Seller's sole discretion: (x) cause significant competitive
harm to Seller and its businesses, including the Business, if the transactions
contemplated by this Agreement are not consummated; (y) jeopardize any
attorney-client or other privilege; or (z) contravene any applicable Law,
fiduciary duty or binding agreement entered into prior to the date of this
Agreement. Prior to the Closing, and in concert with Seller, Buyer shall have
the right to contact and discuss the operation of the Business with Seller's ten
(10) largest customers by volume, five (5) largest suppliers by volume and all
major distributors. Buyer shall, and shall cause its Representatives to, abide
by the terms of the Confidentiality Agreement with respect to any access or
information provided pursuant to this Section 6.03.

 

 23 

 

  

6.04       Supplement to Disclosure Schedules. From time to time prior to the
Closing, Seller shall have the right (but not the obligation) to supplement or
amend the Disclosure Schedules hereto with respect to any matter hereafter
arising or of which it becomes aware after the date hereof (each a "Schedule
Supplement"). Any disclosure in any such Schedule Supplement shall not be deemed
to have cured any inaccuracy in or breach of any representation or warranty
contained in this Agreement, including for purposes of the indemnification or
termination rights contained in this Agreement or of determining whether or not
the conditions set forth in Section 7.02 have been satisfied; provided, however,
that if Buyer has the right to, but does not elect to, terminate this Agreement
within thirty (30) Business Days of its receipt of such Schedule Supplement,
then Buyer shall be deemed to have irrevocably waived any right to terminate
this Agreement with respect to such matter, but shall not have nor be deemed to
have waived its right to indemnification under Section 8.02 with respect to such
matter.

 

6.05       Transfer of Employees. From the Effective Date through the business
day immediately preceding the Closing Date, Seller shall continue the employment
of the employees of the Company and will make its best efforts to assist in the
post-closing employment of any such employees who Buyer, in its sole discretion,
seeks to employ after Closing (the "Transferred Employees"). Seller will
terminate the employment of the Transferred Employees, effective as of the close
of business on the business day immediately preceding the Closing Date, and will
pay all liabilities, relating to the employment of and termination of such
employees. Seller shall pay directly to each of its employees that portion of
all benefits which has been accrued on behalf of that employee (or is
attributable to expenses properly incurred by that employee) as of the close of
business on the business day immediately preceding the Closing Date, and Buyer
shall assume no liability therefor. No portion of the assets of any Benefit
Plan, fund, program or arrangement, written or unwritten, heretofore sponsored
or maintained by Seller (and no amount attributable to any such Benefit Plan,
fund, program or arrangement) shall be transferred to Buyer, and Buyer shall not
be required to continue any such Benefit Plan, fund, program or arrangement
after the Closing.

 

(a)          Consulting Agreement. Prior to the Closing, Buyer will negotiate in
good faith a consulting agreement with Inga Tritt (“Tritt”), pursuant to which
Tritt shall serve as a consultant to Buyer for the Original Sprout operations,
including transitional assistance, marketing, product development, brand
awareness and continuity services, at a flat rate of $2,500 per month beginning
on the date of Closing and for a period of 12 months thereafter. Tritt may also
receive commissions of 5% on the amount of sales over $4 million. The terms and
conditions shall be set forth further in a definitive consulting agreement
between Tritt and Buyer.

 

(b)          Employment Agreement. Prior to the Closing, Buyer will negotiate in
good faith an employment agreement with Michael Ambacher (“Ambacher”), pursuant
to which Ambacher shall serve in the capacity of President and General manager
of the Original Sprout operations on terms and conditions which shall be
negotiated between Ambacher and Buyer.

 

(c)          Consulting Agreement. Prior to the Closing, Buyer will negotiate in
good faith a consulting agreement with Lisa Brown (“Brown”), pursuant to which
Brown shall serve as a consultant to Buyer for the Original Sprout operations on
terms and conditions which shall be negotiated between Brown and Buyer.

 

6.06       Confidentiality. Buyer, Concierge, Seller and Owners acknowledge and
agree that the Confidentiality Agreement dated May 1, 2017, among the Parties
remains in full force and effect and, in addition, covenants and agrees to keep
all information relating to the Company, the Business and the transactions
described in this Agreement confidential, in accordance with the provisions of
the Confidentiality Agreement. If this Agreement is, for any reason, terminated
prior to the Closing, the Confidentiality Agreement and the provisions of this
Section 6.06 shall nonetheless continue in full force and effect.

 

 24 

 

  

6.07       Books and Records.

 

(a)          In order to facilitate the resolution of any claims made against or
incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of three (3) years after the Closing, Buyer shall:

 

(i)          retain the Books and Records (including personnel files) relating
to periods after to the Closing in a manner reasonably consistent with the prior
practices of Seller; and

 

(ii)         upon reasonable notice, afford the Seller's Representatives
reasonable access (including the right to make, at Seller's expense,
photocopies), during normal business hours, to such Books and Records.

 

(b)          In order to facilitate the resolution of any claims made by or
against or incurred by Buyer after the Closing, or for any other reasonable
purpose, for a period of three (3) years after the Closing, Seller shall:

 

(i)          retain the books and records (including personnel files) of Seller
which relate to the Business and its operations for periods prior to the
Closing; and

 

(ii)         upon reasonable notice, afford the Buyer's Representatives
reasonable access (including the right to make, at Buyer's expense,
photocopies), during normal business hours, to such books and records.

 

(c)          Neither Buyer nor Seller shall be obligated to provide the other
party with access to any books or records (including personnel files) pursuant
to this Section 6.07 where such access would violate any Law.

 

6.08       Closing Conditions. From the date hereof until the Closing, each
Party hereto shall use commercially reasonable efforts to take such actions as
are necessary to expeditiously satisfy the closing conditions set forth in
Article VII hereof.

 

6.09       Public Announcements. Unless otherwise required by applicable Law, no
Party shall make any public announcements in respect of this Agreement or the
transactions contemplated hereby or otherwise communicate with any news media
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), and the Parties shall cooperate as to the
timing and contents of any such announcement.

 

6.10       Bulk Sales Laws. The Parties hereby covenant that each Party shall
comply with the provisions of any bulk sales, bulk transfer or similar Laws of
any jurisdiction that may otherwise be applicable with respect to the sale of
any or all of the Purchased Assets to Buyer.

 

 25 

 

  

(a)          Escrow. Within 20 days of the Effective Date, a bulk sale escrow
(“Escrow”) shall be opened with an escrow company agreed upon by Buyer and
Seller. Seller and Buyer each agree to execute and acknowledge, as appropriate,
any instructions, instruments, or documents as may be reasonably required by
Escrow agent to consummate the transactions contemplated by this Agreement as a
bulk sale to ensure no successor liability to Buyer for trade payables,
employment or sales taxes or otherwise, and clearance of any liens encumbering
the Purchased Assets. Buyer and Seller agree that Seller shall place $10,000 to
be held in Escrow by _________________________ to cover the cost of all expenses
and liabilities associated with the Bulk Sale compliance requirements. Buyer and
Seller shall share the expense of the Escrow agent’s fees pro-rata (50/50).

 

(b)          Bulk Sales Compliance. A Notice to Creditors of Bulk Sale (the
“Notice”) shall be prepared by Escrow agent. The signature of the Buyer and the
Seller on the Notice will be conclusively deemed their approval of the
information contained therein. The Notice shall provide for the sale, transfer,
and assignment of the Purchased Assets. The Seller shall be solely and entirely
responsible to ensure that the Notice complies with all Bulk Sale provisions of
Uniform Commercial Code, Bulk Transfer Section, as the law applies in
California. In the event that the current laws pertaining to Bulk Sales are
modified, amended or changed in any manner during the course of the transactions
contemplated herein, such modifications, amendments or changes shall take
precedence over the provisions of this Agreement that relate to Bulk Sales.

 

6.11       Receivables. From and after the Closing, if Seller or any of its
Affiliates receives or collects any funds relating to any Accounts Receivable or
any other Purchased Asset, Seller or its Affiliate shall remit such funds to
Buyer within ten (10) Business Days after its receipt thereof. Accounts
Receivable which were assigned to Seller pursuant to Section 2.05(i), if any,
are excluded from this requirement, but Seller shall still provide notice of
such receipt for Buyer’s records within 10 Business days. From and after the
Closing, if Buyer or its Affiliate receives or collects any funds relating to
any Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller
within ten (10) Business Days after its receipt thereof.

 

6.12       Transfer Taxes. All transfer, sales, use, registration, value added
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
unsecured personal property tax to county tax collectors) that are attributable
to Seller under state or federal tax Law shall be borne and paid by Seller when
due. Seller shall, at its own expense, timely file any Tax Return or other
document with respect to such Taxes or fees (and Buyer shall cooperate with
respect thereto as necessary).

 

6.13       Further Assurances. Following the Closing, each of the Parties hereto
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

 

Article VII.

CONDITIONS TO CLOSING

 

7.01       Conditions to Obligations of All Parties. The obligations of each
Party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of the following
condition:

 

 26 

 

  

(a)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
materially restraining or prohibiting consummation of such transactions or
causing any of the transactions contemplated hereunder to be rescinded following
completion thereof.

 

7.02       Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)          The representations and warranties of Seller contained in Article
IV shall be true and correct in all respects as of the Closing Date with the
same effect as though made at and as of such date (except those representations
and warranties that address matters only as of a specified date, which shall be
true and correct in all respects as of that specified date), except where the
failure of such representations and warranties to be true and correct would not
have a Material Adverse Effect.

 

(b)          Seller shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement, and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

(c)          Seller shall have delivered to Buyer duly executed counterparts to
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(a).

 

(d)          Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Seller, that each of the conditions set
forth in Section 7.02(a) and Section 7.02(b) have been satisfied (the "Seller
Closing Certificate").

 

(e)          Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Seller authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby.

 

(f)           Buyer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Seller certifying the names and
signatures of the officers of Seller authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

(g)          All consents, authorizations, orders and approvals listed on
Section 4.04 of the Disclosure Schedules, if any, shall have been received, and
executed counterparts thereof shall have been delivered to Buyer at or prior to
the Closing.

 

(h)          The UCC Financing Statement, filed by Community Bank, as Filing
Number 147417035365, on June 23, 2014, against the Seller as debtor (the "CB
Financing Statement"), shall be cured or resolved as evidenced by a UCC-3
Termination Statement or equivalent filing filed by Community or its Affiliate,
at or prior to the Closing. If the CB Financing Statement is not cured or
resolved at or prior to the date of Closing, Buyer shall have the right, in its
sole discretion, to waive this requirement and deduct the cost it is required to
pay in order to cure or resolve the CB Financing Statement from the Second
Payment of the Purchase Price, and such amount shall not be included in the
calculation of the Purchase Price.

 

 27 

 

  

(i)           The UCC Financing Statement, filed by Packaging on Demand, Inc, as
Filing Number 157460657677, on April 17, 2015, against the Seller as debtor (the
" POD Financing Statement"), shall be cured or resolved as evidenced by a UCC-3
Termination Statement or equivalent filing filed by Community or its Affiliate,
at or prior to the Closing. If the POD Financing Statement is not cured or
resolved at or prior to the date of Closing, Buyer shall have the right, in its
sole discretion, to waive this requirement and deduct the cost it is required to
pay in order to cure or resolve the POD Financing Statement from the Second
Payment of the Purchase Price, and such amount shall not be included in the
calculation of the Purchase Price.

 

(j)           Buyer shall have received sufficient documentation from: (i)
Community Bank acknowledging the release and discharge of all obligations owed
by Seller under the Business Loan dated June 26, 2014 upon their receipt of
funds transferred in the Initial Payment, and (ii) POD acknowledging the release
and discharge of all obligations owed by Seller to POD under that certain
Promissory Note, dated April 14, 2015.

 

(k)          Buyer shall have received fully executed assignment agreements for
each of the Assigned Contracts as set forth in Section 2.01(c).

 

(l)           Buyer shall have received consent from Seller to conduct business
as “Original Sprout”.

 

(m)         Seller shall have provided Buyer with evidence of an agreement with
POD wherein POD warrants that they shall not manufacture or disclose any of the
product formulas to any third party, or for their own benefit, without the
express written permission of Seller, their assignees or successors.

 

(n)          The Seller shall have done everything required to be done by the
Bulk Sales escrow agent in order to close the Bulk Sales escrow and comply with
the Bulk Sales laws.

 

7.03       Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller's waiver, at or prior to the Closing, of each of the
following conditions:

 

(a)          The representations and warranties of Buyer contained in Article V
shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
material adverse effect on Buyer's ability to consummate the transactions
contemplated hereby.

 

(b)          Buyer shall have duly performed and complied in all material
respects with all agreements, covenants and conditions required by this
Agreement and each of the other Transaction Documents to be performed or
complied with by it prior to or on the Closing Date.

 

 28 

 

  

(c)          Buyer shall have delivered to Seller the Purchase Price pursuant to
the Payment Schedule, duly executed counterparts to the Transaction Documents
(other than this Agreement) and such other documents and deliveries set forth in
Section 3.02(b).

 

(d)          Seller shall have received a certificate, dated the Closing Date
and signed by a duly authorized officer of Buyer, that each of the conditions
set forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the "Buyer
Closing Certificate").

 

(e)          Seller shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying that attached
thereto are true and complete copies of all resolutions adopted by the board of
directors of Buyer authorizing the execution, delivery and performance of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, and that all such resolutions are
in full force and effect and are all the resolutions adopted in connection with
the transactions contemplated hereby and thereby.

 

(f)           Seller shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent officer) of Buyer certifying the names and
signatures of the officers of Buyer authorized to sign this Agreement, the
Transaction Documents and the other documents to be delivered hereunder and
thereunder.

 

Article VIII.

INDEMNIFICATION

 

8.01       Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is three
(3) years from the Closing Date; except (a) the representations and warranties
set forth in Sections 4.15, 4.16, 4.17 and 4.18 which shall survive until four
(4) years following the Closing Date and (b) the representations and warranties
set forth in Sections 4.01, 4.02, 4.05, 4.06, 4.09, and 4.20 which shall survive
until sixty (60) days following the expiration of all applicable statutes of
limitation. All covenants and agreements of the Parties contained in this
Agreement shall survive the Closing indefinitely or for the period explicitly
specified therein. The expiration of any representation, warranty or covenant
shall not affect any claim made in accordance with this Agreement prior to the
date of such expiration.

 

8.02       Indemnification By Seller. Subject to the other terms and conditions
of this Article VIII, Seller and Owners jointly and severally shall indemnify
Buyer against, and shall hold Buyer harmless from and defend against, any and
all Losses incurred or sustained by, or imposed upon, Buyer based upon, arising
out of, with respect to or by reason of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Seller contained in this Agreement, the other Transaction
Documents or in any certificate or instrument delivered by or on behalf of
Seller pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date)

 

 29 

 

  

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Seller pursuant to this Agreement, the other
Transaction Documents or any certificate or instrument delivered by or on behalf
of Seller pursuant to this Agreement.

 

(c)          any refunds and other costs associated with such refunds, including
shipping, freight, product replacement costs and handling charges, that may
result from sales made by the Company prior to the Closing;

 

(d)          any Third Party Claim based upon, resulting from or arising out of
the Business, operations, properties, assets or obligations of Seller or any of
its Affiliates (other than the Purchased Assets or Assumed Liabilities)
conducted, existing or arising on or prior to the Closing Date; and

 

(e)          any Excluded Asset or any Excluded Liability.

 

8.03       Indemnification By Buyer. Subject to the other terms and conditions
of this Article VIII, Buyer shall indemnify Seller against, and shall hold
Seller harmless from and against, any and all Losses incurred or sustained by,
or imposed upon, Seller based upon, arising out of, with respect to or by reason
of:

 

(a)          any inaccuracy in or breach of any of the representations or
warranties of Buyer contained in this Agreement;

 

(b)          any breach or non-fulfillment of any covenant, agreement or
obligation to be performed by Buyer pursuant to this Agreement; or

 

(c)          any Assumed Liability to the extent such Loss by Seller arises
after the Closing Date.

 

8.04       Certain Limitations. The party making a claim under this Article VIII
is referred to as the "Indemnified Party", and the party against whom such
claims are asserted under this Article VIII is referred to as the "Indemnifying
Party". The indemnification provided for in Section 8.02 and Section 8.03 shall
be subject to the following limitations:

 

(a)          The Indemnifying Party shall not be liable to the Indemnified Party
for indemnification under Section 8.02(a) or Section 8.03(a) 8.03(a), as the
case may be, until the aggregate amount of all Losses in respect of
indemnification under Section 8.02(a) or Section 8.03(a) exceeds $10,000 (the
"Deductible"), in which event the Indemnifying Party shall only be required to
pay or be liable for Losses in excess of the Deductible.

 

(b)          The aggregate amount of all Losses for which an Indemnifying Party
shall be liable pursuant to Section 8.02(a) or Section 8.03(a), as the case may
be, shall not exceed the Purchase Price.

 

(c)          Payments by an Indemnifying Party pursuant to Section 8.02 or
Section 8.03 in respect of any Loss shall be limited to the amount of any
liability or damage that remains after deducting therefrom any insurance
proceeds received by the Indemnified Party in respect of any such claim. The
Indemnified Party shall use its commercially reasonable efforts to recover under
insurance policies for any Losses while seeking indemnification under this
Agreement.

 

 30 

 

  

(d)          In no event shall any Indemnifying Party be liable to any
Indemnified Party for any punitive damages.

 

(e)          In determining any indemnification obligation or Losses resulting
from the breach of any representation or warranty, all references to
"materiality" or "Material Adverse Effect" in the subject representation or
warranty shall be ignored.

 

8.05       Indemnification Procedures.

 

(a)          Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
"Third Party Claim") against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party's expense and by the Indemnifying
Party's own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, subject to Section 8.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right, at its own
cost and expense, to participate in the defense of any Third Party Claim with
counsel selected by it subject to the Indemnifying Party's right to control the
defense thereof. If the Indemnifying Party elects not to compromise or defend
such Third Party Claim or fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, the Indemnified
Party may, subject to Section 8.05(b), pay, compromise, or defend such Third
Party Claim and seek indemnification for any and all Losses based upon, arising
from or relating to such Third Party Claim. Seller and Buyer shall cooperate
with each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 6.06) records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 

 31 

 

  

(b)          Settlement of Third Party Claims. Notwithstanding any other
provision of this Agreement, the Indemnifying Party shall not enter into
settlement of any Third Party Claim without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
except as provided in this Section 8.05(b). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten (10) days after
its receipt of such notice, the Indemnified Party may continue to contest or
defend such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 8.05(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c)          Direct Claims. Any claim by an Indemnified Party on account of a
Loss which does not result from a Third Party Claim (a "Direct Claim") shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have thirty (30) days after its
receipt of such notice to respond in writing to such Direct Claim. During such
thirty-day (30) period, the Indemnified Party shall allow the Indemnifying Party
and its professional advisors to investigate the matter or circumstance alleged
to give rise to the Direct Claim, and whether and to what extent any amount is
payable in respect of the Direct Claim. The Indemnified Party shall assist the
Indemnifying Party's investigation by giving such information and assistance
(including access to the Indemnified Party's premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such thirty-day (30)
period, the Indemnifying Party shall be deemed to have rejected such claim, in
which case the Indemnified Party shall be free to pursue such remedies as may be
available to the Indemnified Party on the terms and subject to the provisions of
this Agreement.

 

(d)          Right of Offset. In the event that Buyer identifies and determines
that an event or occurrence is more likely than not to trigger an
indemnification obligation of Seller, pursuant to Section 8.02, Buyer shall have
the right to offset the reasonably anticipated amount of such offset from the
Second Payment and Final Payment. Any offset amount shall be placed in an escrow
account to be held for the benefit of the Parties until the triggering event has
been resolved by the Parties pursuant to a settlement agreement or if a dispute
as to the indemnity obligation arises, such dispute shall be referred to a
mediator for resolution in Orange County, California.

 

 32 

 

  

8.06       Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

8.07       Exclusive Remedies. The parties acknowledge and agree that their sole
and exclusive remedy with respect to claims for money damages, other than claims
arising from intentional misrepresentation or fraud on the part of a Party
hereto in connection with the transactions contemplated by this Agreement, for
any breach of any representation, warranty, covenant, agreement or obligation
set forth herein or otherwise relating to the subject matter of this Agreement,
shall be pursuant to the indemnification provisions set forth in this Article
VIII. Nothing in this Section 8.07 shall limit any Person's right to seek and
obtain any equitable relief to which any Person shall be entitled, or to seek
any remedy on account of any intentional misrepresentation or fraud by any Party
hereto.

 

Article IX.

TERMINATION

 

9.01       Termination. This Agreement may be terminated at any time prior to
the Closing:

 

(a)          by the mutual written consent of Seller and Buyer;

 

(b)          by Buyer by written notice to Seller if:

 

(i)          Buyer is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Seller
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VII and such breach, inaccuracy or failure
cannot be cured by Seller within thirty (30) days; or

 

(ii)         any of the conditions set forth in Section 7.01 or Section 7.02
shall not have been fulfilled by December 31, 2017;

 

(iii)        an audit of Seller is triggered pursuant to Section 7.02(h), or

 

(iv)        a Material Adverse Effect occurs prior to Closing.

 

(c)          by Seller by written notice to Buyer if:

 

(i)          Seller is not then in material breach of any provision of this
Agreement and there has been a material breach, inaccuracy in or failure to
perform any representation, warranty, covenant or agreement made by Buyer
pursuant to this Agreement that would give rise to the failure of any of the
conditions specified in Article VII and such breach, inaccuracy or failure
cannot be cured by Buyer by December 15, 2017; or

 

(ii)         any of the conditions set forth in Section 7.01 or Section 7.03
shall not have been fulfilled by December 31, 2017; or

 

(d)          by Buyer or Seller in the event that:

 

 33 

 

 

 (i)         there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or

 

(ii)         any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.

 

9.02       Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any Party hereto except:

 

(a)          as set forth in this Article IX and Article X hereof; and

 

(b)          that nothing herein shall relieve any Party hereto from liability
for any intentional breach of any provision hereof.

 

Article X.

MISCELLANEOUS

 

10.01     Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

10.02     Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third (3rd) day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 10.02):

 

If to Seller (prior to Closing):

 

The Original Sprout, LLC
Attn: Inga Tritt and William Pritchett
1202 Puerta Del Sol

San Clemente, CA 92673

 

 34 

 

  

If to Owner (or Seller after Closing):

 

Inga Tritt
3221 Beach Club Rd.

Carpinteria, CA 93013
Tel: 805-610-1557
E-mail: inga.tritt67@gmail.com

 

William Pritchett
1103 Creekside Way, Unit E

Ojai, CA 93023
Tel: 805-451-7663
E-mail: willprt@cs.com

 

If to Seller or Owner, with a copy to:

 

Auric Law Group Ltd.

Attn: Mathew Auric

530 W Ojai Ave, Suite 201

Ojai CA 93023

Tel: 805-669-7007

E-Mail: Mathew@Ojailawyer.com

   

If to Buyer:

 

Kahnalytics, Inc.
Attn: David Neibert
29115 Valley Center Rd., K-206

Valley Center, CA 92082  USA

Tel: 866-800-2978, Ext. 3
Facsimile: 888-312-0124

E-mail: dneibert@conciergetechnology.net

 

with a copy to:

 

Horwitz + Armstrong, A Professional Law Corp.

Attn: Lawrence Horwitz; Jessica Lockett
14 Orchard, Suite 200
Lake Forest, CA 92630

Tel: 949-540-6540
Facsimile: 949-540-6578
E-mail: lhorwitz@horwitzarmstrong.com;

jlockett@horwitzarmstrong.com

 

10.03     Interpretation. For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; and (b) the words "herein," "hereof," "hereby,"
"hereto" and "hereunder" refer to this Agreement as a whole. Unless the context
otherwise requires, references herein: (x) to Articles, Sections, Disclosure
Schedules and Exhibits mean the Articles and Sections of, and Disclosure
Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Disclosure Schedules and Exhibits referred to herein shall be
construed with, and as an integral part of, this Agreement to the same extent as
if they were set forth verbatim herein.

 

 35 

 

  

10.04     Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

10.05     Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

10.06     Entire Agreement. This Agreement and the other Transaction Documents
constitute the sole and entire agreement of the Parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous representations, warranties, understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement
and those in the other Transaction Documents, the Exhibits and Disclosure
Schedules (other than an exception expressly set forth as such in the Disclosure
Schedules), the statements in the body of this Agreement will control.

 

10.07     Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

10.08     No Third Party Beneficiaries. This Agreement is for the sole benefit
of the Parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

10.09     Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
Party hereto. No waiver by any Party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the Party so
waiving. No waiver by any Party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 36 

 

  

10.10     Governing Law; Mediation; Submission to Jurisdiction; Waiver of Jury
Trial.

 

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of California without giving effect to any choice or
conflict of law provision or rule, or any other jurisdiction.

 

(b)          Any dispute, controversy or claim arising out of or relating to
this Agreement shall, at first instance, be referred to a mediator for
resolution with the mediation to take place in Orange County, California. The
Parties shall agree upon a mediator who has experience with business
transactions. The Parties shall mutually agree upon a mediator within fourteen
(14) days and schedule such mediation. The Parties involved shall equally pay
their respective portion of the costs of mediation. Notwithstanding the
foregoing, any party may seek equitable relief by court action before or after
instituting mediation, including, without limitation, seeking and obtaining
temporary restraining orders, injunctions or other provisional or ancillary
remedies, and the initiation and/or maintenance of any such action shall not
constitute a waiver of the right to mediate any controversy or claim.

 

(c)          The Parties agree that any legal suit, action or proceeding arising
out of our based upon this Agreement or the other Transaction Documents shall be
instituted in the Federal or State Courts of the State of California.

 

(d)          Each Party hereby irrevocably and unconditionally waives any right
it may have to a trial by jury.

 

10.11     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature Page Follows]

 

 37 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

SELLER   BUYER       THE ORIGINAL SPROUT, LLC   KAHNALYTICS, INC.       By:
/s/Inga Tritt   By: /s/David Neibert



Name: Inga Tritt   Name: David Neibert Title: Co-CEO   Title: Chief Financial
Officer

 

By: /s/William Pritchett   Acknowledged and accepted by: Name: William Pritchett
    Title: Co-CEO    



  CONCIERGE TECHNOLOGIES, INC.,   100% Shareholder of Kahnalytics, Inc.        
By: /s/Nicholas Gerber



  Name: Nicholas Gerber   Its: Chief Executive Officer

 

Original Sprout, LLC MEMBER/OWNERS       /s/Inga Tritt   Inga Tritt   50% Member
of Original Sprout, LLC       /s/William Pritchett   William Pritchett   50%
Member of Original Sprout, LLC  

 

[Signature Page to Asset Purchase Agreement]

 

   

 

 

EXHIBIT A

 

BILL OF SALE

AND

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Bill of Sale and Assignment and Assumption Agreement (“Bill of Sale”) is
made effective as of _______ __, 2017, by and between The Original Sprout, LLC,
a California limited liability company ("Seller"), and Kahnalytics, Inc., a
California corporation ("Buyer").

 

WHEREAS, the Seller and Buyer are parties to that certain Asset Purchase
Agreement, dated October 18, 2017 (the “Agreement”), pursuant to which the
Seller will sell, convey, transfer and assign to Buyer all of Seller’s
respective right, title and interest in and to the Purchased Assets as set forth
in the Agreement;

 

WHEREAS, unless otherwise defined herein, capitalized terms used in this Bill of
Sale shall have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, BE IT KNOWN THAT:

 

For good and valuable consideration, the receipt and sufficiency of which are
acknowledged:

 

A.Seller agrees as follows:

 

1.           Seller hereby sells, assigns, transfers and conveys to Buyer
forever, all of Seller's right, title and interest in and to the Purchased
Assets.

 

2.           The Seller hereby covenants and agrees that it shall, without
further consideration, at any time and from time to time after the date hereof,
execute and deliver to Buyer such further instruments of sale, conveyance,
assignment and transfer, and take such other action, all upon the reasonable
request of Buyer, to (i) sell, convey, grant, assign, transfer and deliver all
or any portion of the Purchased Assets to Buyer, and (ii) assure and confirm to
any other person or entity Buyer’s ownership of the Purchased Assets pursuant to
this Bill of Sale.

 

3.           Seller hereby constitutes and appoints Buyer, its successors and
assigns, as Seller's true and lawful attorney or attorneys, with full power of
substitution, for Seller and in Seller's name and stead or otherwise, but on
behalf of and for the benefit of Buyer, its successors and assigns, (i) to
demand and receive, from time to time, any and all of the Purchased Assets
hereby sold, assigned and transferred or intended to be transferred; (ii) from
time to time, and subject to Article VIII of the Asset Purchase Agreement, to
institute and prosecute in the name of Seller or otherwise, for the benefit of
Buyer, its successors and assigns, any proceedings at law, in equity or
otherwise that Buyer, its successors or assigns may deem proper in order to
collect, assert or enforce any claim, right or title of any kind in and to the
Purchased Assets hereby sold and transferred or intended to be transferred; and
(iii) to defend and compromise any and all actions, suits or proceedings in
respect of any of the Purchased Assets, provided that when Buyer exercises any
of the powers granted by this Section 3 to act as attorney in fact for Seller,
Buyer shall give Seller prompt and reasonable notice of such exercise. Seller
declares that the appointment made and the powers granted by this Section 3 are
coupled with an interest and shall be irrevocable by the Seller.

 

   

 

  

B.Buyer agrees as follows:

 

1.           Buyer hereby assumes and shall discharge or perform when due, in
accordance with the Asset Purchase Agreement, each of, but only, the Assumed
Liabilities to the extent the obligation for such performance arises after the
Closing Date set forth in the Asset Purchase Agreement.

 

2.           Buyer further agrees to execute any other instruments and documents
as Seller may reasonably request to carry into effect or to evidence further the
assumption of the Assumed Liabilities by Buyer.

 

C.This instrument and all of its terms shall inure to the benefit of Buyer,
Seller and their respective successors and assigns and shall bind Buyer, Seller
and their respective successors, heirs and legal representatives, but nothing
herein, express or implied, is intended to nor shall confer upon any other
Person, any legal or equitable right, benefit or remedy of any nature
whatsoever, under or by reason of this Agreement.

 

D.This Bill of Sale shall be governed by and construed in accordance with the
laws of the State of California.

 

E.This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

[Signature Page to Follow]

 

 2 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Bill of Sale to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

SELLER   PURCHASER       THE ORIGINAL SPROUT, LLC   KAHNALYTICS, INC.          
By     By   Name: Inga Tritt   Name: David Neibert Title: Co-CEO, Member  
Title: President           By         Name: William Pritchett       Title:
Co-CEO , Member      

 

 3 

 

 

EXHIBIT B

 

NON-COMPETITION AGREEMENT

 

 Exhibit B 

 

  

NON-COMPETITION AGREEMENT

 

This NON-COMPETITION AGREEMENT (this “Agreement”), dated as of October __, 2017
(the “Effective Date”), is entered into by and among (i) Inga Tritt (“IT”); (ii)
William Pritchett (“WP”) (IT and WP shall sometimes be collectively referred to
herein as the “Non-Competing Parties”), and (iii) Kahnalytics, Inc., a
California corporation and wholly owned subsidiary of Concierge Technologies,
Inc., a Nevada corporation (collectively, the “Company”). The Company and the
Non-Competing Parties may sometimes be referred to in this Agreement as the
“Parties,” or individually as a “Party.”

 

RECITALS:

 

WHEREAS, the Non-Competing Parties, as the owners of The Original Sprout, LLC
(“Original Sprout”), are selling their interests in Original Sprout to the
Company pursuant to that certain Asset Purchase Agreement, of even date herewith
(the “Asset Purchase Agreement”);

 

WHEREAS, Original Sprout, IT, and WP have experience in and specialized in the
manufacture and sale of organic, non-toxic, all natural hair care, bath, skin,
and styling products (the “Business”);

 

WHEREAS, WP has confidential information and know-how imperative to the
operation of a business which may compete with the Business and IT has been the
face of Original Sprout since its inception; and the continued use of IT’s name
and likeness in promotional materials and other sales material is an important
intangible asset value that Kahnalytics, Inc. is acquiring pursuant to the Asset
Purchase Agreement;

 

WHEREAS, in contemplation of, among other things, the closing under the Asset
Purchase Agreement requires the execution of this Agreement providing for the
Non-Competing Parties no longer participating in any business which competes
with the Business, unless expressly set forth otherwise herein;

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants, and agreements contained herein, and other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

 

1.Definitions. In this Agreement, the following terms (in addition to any
capitalized terms defined elsewhere in this Agreement) shall have the meanings
specified or referred to in this Section 1 and shall be equally applicable to
both the singular and plural forms:

 

“Affiliate” shall mean, with respect to any person or entity, (a) any other
person or entity that controls, is controlled by, or is under common control
with such person or entity, (b) any officer, director, manager, shareholder or
member of such person or entity, and (c) any parent, sibling, descendant or
spouse of such person or entity or of any of the persons or entities referred to
in clauses (a) and (b) or anyone sharing a home with such person or entity or
any of the persons or entities referred to in clauses (a) and (b). For purposes
of this definition, the term “control” of a person or entity shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies, whether through the ownership of voting
securities, by contract or otherwise.

 

   

 

  

“Business” means the business of manufacturing and selling organic, non-toxic,
all natural hair care, bath, skin, cosmetics and styling products. More
specifically, the Business includes the development, manufacture, distribution,
production, branding and marketing of natural, safe and/or vegan products for
entire families – babies, kids, teens, and adults, alike – including, but not
limited to,: baby shampoo, baby wash, conditioner, detangler, curl calmer, hair
gel, hair balm, baby cream, sunscreen, and hair oil. The Business shall include
any products intended for cleaning, care, rejuvenation, treatment and betterment
of hair, skin, and the general physical wellbeing and appearance of human
beings. The term “Business” shall not include the operations of any businesses
as described in Schedule A (“Schedule of Non-Competing Business Operations)”.

 

“Competition,” “compete” and any terms with correlative meaning shall mean to:
directly or indirectly, own any interest in, manage, control, participate in,
invest in, consult with, render services for, operate or in any manner engage in
any business that operates in the Business anywhere in North America, which the
Parties stipulate as a reasonable geographic limitation given the Company’s
existing, operational, and potential presence in the Business. Competition
includes use of or association with ITs name, image, likeness, face, voice or
other attributes, including but not limited to, the professional reputation and
image of IT for any commercial purpose related to the Business.

 

2.Non-Compete Agreement. During the five year period (the “Restricted Period”)
commencing on the Closing of the Asset Purchase Agreement none of the
Non-Competing Parties, nor any of their respective partners, joint venture
participants, nor any controlled Affiliate of any of the foregoing will,
directly or indirectly, in any manner (whether on his, her or its own account,
or as an owner, operator, manager, consultant, officer, director, employee,
investor, agent or otherwise), anywhere in the United States where the Business
and/or Original Sprout has distributors and/or operations (the “Applicable
Area”) – engage directly or indirectly in the Business or any business that
competes with the Business – including the creation, manufacturing, and/or
selling of organic, non-toxic, vegan, all-natural baby/family/adult hair care,
bath, skin, and/or styling products – or own any interest in, manage, control,
participate in (whether as an owner, operator, manager, consultant, officer,
director, employee, investor, agent, representative or otherwise), or consult
with or render services for any person or entity that is engaged in the Business
or in any activity that competes directly or indirectly with the Business;
provided however, that ownership, for passive investment purposes not intended
to circumvent this Agreement, of less than 5% of the outstanding stock of any
publicly traded corporation, and, shall not be deemed to be engaging in the
Business solely by reason of such ownership.

 

a.Right of First Refusal. Upon the Effective Date through the termination of
this Agreement, if Non-Competing Parties elect to engage in any business
operations or product development which may Compete with the Company and the
Business including any operations which shall use the name and likeness of IT,
(i) the Non-Competing Parties shall offer the Company, by written notice,
delivered with confirmation of receipt, a right of first refusal with respect to
the development of such business, (the “Right of First Refusal”) and the Company
shall have 30 days after receipt of such offer to exercise the Right of First
Refusal; and, (ii) If the Company expressly elects not to exercise the Right of
First Refusal, the Non-Competing Parties may proceed with the development of
such business.

 

   

 

  

3.Consent to use Name and Likeness for New Products. If the Company develops any
new products, which were not acquired in the Asset Purchase Agreement and which
were developed after the Closing thereof, the Company shall obtain the written
consent of IT prior to utilizing ITs name, image, likeness, face, voice or other
attributes, including but not limited to, the professional reputation and image
of IT on any new products. The Company is free to use IT’s name and likeness on
products that were acquired pursuant to the Asset Purchase Agreement without any
further consent.

 

4.Acknowledgment. The Non-Competing Parties hereby acknowledge that the
enforcement of the provisions of this Agreement may potentially interfere with
their ability to pursue business opportunities, including, without limitation,
the expansion or development of a business similar to the Business or which
shall produce or sell any competing products with that of the Business. The
Non-Competing Parties recognize and agree that the enforcement of this Agreement
is necessary to ensure the sale of Non-Competing Parties’ respective interests
in the Original Sprout assets, including without limitation related trade
secrets, goodwill, technology, formulas, client/vendor/distributor lists and
processes. Each of the Non-Competing Parties hereby acknowledges that he, she,
or it has been advised to consult with an attorney before executing this
Agreement and that he, she or it has done so or, after careful reading and
consideration, has chosen not to do so.

 

5.Enforcement. Notwithstanding Section 10 of this Agreement (Severability), if
at the time of enforcement of Section 2 of this Agreement or any other time, a
court or mediator holds that the restrictions in this Agreement are unreasonable
or to any extent invalid or overbroad under circumstances then existing or
otherwise, the Parties agree that the maximum period, scope or geographical area
reasonable, valid or enforceable under such circumstances or otherwise shall be
substituted for the stated period, scope or area, and the covenants herein
should be interpreted and enforced to the maximum extent that such court or
mediator deems reasonable, valid or enforceable. The Parties hereto agree that
money damages would not be an adequate remedy for any breach of this Agreement,
and any breach of the terms of Section 2 would result in irreparable injury and
damage to the Company for which there would be no adequate remedy at law.
Therefore, in the event of a breach or threatened breach of this Agreement, the
Company or, as applicable, its respective successors or assigns, in addition to
other rights and remedies existing in their favor, shall be entitled to specific
performance and/or immediate injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security), without having to
prove damages, in addition to any other remedies to which the Company may be
entitled at law or in equity. In addition, in the event of an alleged breach or
violation by a Non-Competing Party of Section 2 of this Agreement, the
Restricted Period shall be tolled until such breach or violation has been duly
cured. The terms of this Section shall not prevent the Company from pursuing any
other available remedies for any breach or threatened breach hereof, including
but not limited to the recovery of damages from the Non-Competing Parties.

 

   

 

 

6.Governing Law; Dispute Resolution.

 

(a)          Governing Law. This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of
California without giving effect to principles of conflicts of laws.

 

(b)          Mediation. Any dispute, controversy or claim arising out of or
relating to this Agreement shall, at first instance, be referred to a mediator
for resolution with the mediation to take place in Orange County, California.
The Parties shall agree upon a mediator who has experience with business
transactions. The Parties shall mutually agree upon a mediator within fourteen
(14) days and schedule such mediation. The Parties involved shall equally pay
their respective portion of the costs of mediation. Notwithstanding the
foregoing, any party may seek equitable relief by court action before or after
instituting mediation, including, without limitation, seeking and obtaining
temporary restraining orders, injunctions or other provisional or ancillary
remedies, and the initiation and/or maintenance of any such action shall not
constitute a waiver of the right to mediate any controversy or claim.

 

7.Waiver of Jury Trial. Each Party hereby irrevocably and unconditionally waives
any right it may have to a trial by jury.

 

8.Notices. Any notices required or permitted to be given hereunder shall be
given in writing and shall be delivered (1) in person, (2) by certified mail,
postage prepaid, return receipt requested, (3) by electronic mail, or (4) by a
commercial overnight courier that guarantees next day delivery and provides a
receipt, and such notices shall be addressed as follows, or to such other
address as either Party may from time to time specify in writing to the other
Party consistent with these notice provisions. All notices shall be effective on
the date of delivery to the recipient.

 

If to Company:

Kahnalytics, Inc.
Attn: David Neibert

29115 Valley Center Rd., K-206

Valley Center, CA 92082  USA

Tel: 866-800-2978, Ext. 3
Facsimile: 888-312-0124

E-mail: dneibert@conciergetechnology.net

 

with a copy to:

 

Horwitz + Armstrong, A Professional Law Corporation
Attn: Lawrence Horwitz, Esq.
14 Orchard, Suite 200
Lake Forest, CA 92630
E-mail: lhorwitz@horwitzarmstrong.com

 

If to Inga Tritt:

 

Inga Tritt
3221 Beach Club Rd.

Carpinteria, CA 93013
Tel: 805-610-1557
E-mail: inga.tritt67@gmail.com 

 

   

 

  

If to William Pritchett:

William Pritchett
1103 Creekside Way, Unit E

Ojai, CA 93023
Tel: 805-451-7663
E-mail: willprt@cs.com

 

9.Authority. Each of the Parties represents and warrants that he, she or it, as
applicable, is competent to enter into this Agreement and has the full right,
power and authority to enter into and perform the obligations under this
Agreement, without the need for the consent of any other person or entity
(including a spouse, if any, of such Party).

 

10.Successors and Assigns; Amendments. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns. None of the
Non-Competing Parties may assign any of his, her, or its respective rights or
obligations under this Agreement without the prior written consent of the
Company. This Agreement may be amended only by written agreement executed by all
Parties to this Agreement.

 

11.Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability or the other provisions hereof. Further subject to
Section 4 hereof, if any provision of this Agreement, or the application
thereof, is invalid or unenforceable, (a) a suitable and equitable provision
shall be substitute therefore in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision;
and (b) the remainder of this Agreement shall not be affected by such invalidity
or unenforceability.

 

12.Waivers. No waiver by any Party of any covenant, term, condition, or
agreement contained herein shall be deemed or construed as a waiver of any other
covenant, term, condition, or agreement, nor shall a waiver of any breach hereof
be deemed to constitute a waiver of any subsequent breach, whether of the same
or of a different provision in this Agreement.

 

13.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed with
electronic, facsimile, or e-mailed signatures. Such signatures shall be deemed
valid for all purposes as if they were signed by hand.

 

14.Headings. The captions and headings contained herein are solely for
convenience of reference and shall not affect in any way the meaning or
interpretation of this Agreement.

 

15.Entire Agreement. This Agreement, together with the recitals hereto, which
are hereby incorporated in and an integral part of this Agreement, represents
the entire agreement among the Parties relating to the subject matter hereof,
superseding any and all contemporaneous and prior written or oral agreements and
understandings with respect hereto (other than, for avoidance of doubt, the
Asset Purchase Agreement).

 

[Signature Page To Follow]

 

   

 

 

IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
and year first written above.

 

NON-COMPETING PARTIES           Inga Tritt           William Pritchett      
COMPANY       Kahnalytics, Inc.           By: David Neibert   Its: Chief
Executive Officer  

 

 Exhibit B 

 

  

SCHEDULE A

 

SCHEDULE OF NON-COMPETING BUSINESSES OPERATIONS

 

Business Name   Description of Business Operations

 

Can be any name other than the Original Sprout

 

 

Engaging in the sale of cosmetics, hair, skin, products, and clothing (caps &
tees), so long as the Company has been offered and has expressly elected not to
exercise its Right of First Refusal under Section 2(a) of the Agreement.

 

Name, Image, and Likeness of IT may not be used on any products for any
promotional or commercial purpose, during the Restricted Period, without the
written consent of the Company, which consent shall not be unreasonably
withheld, except that:

1) IT may state on product “created by Inga Tritt; stylist athlete alchemist” or
other similar statements;

2) IT may have a Biography on the business website (such bio shall be subject to
written consent of Buyer during the term of this Agreement to ensure the
biography does not over-emphasize IT’s involvement with Original Sprout); and

3) IT may personally promote her products through media.

 

Restrictions:

 

No products may use the same or substantially similar formulas as Original
Sprout.

 

Neither IT nor WP may use any reference to or promote any association with
“Original Sprout” in or for any future business or products which may compete
directly or indirectly with Original Sprout in the marketplace.

 



   

